DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1 and 3-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0190552 A1 to Murata et al., hereinafter referred to as “MURATA”.
Regarding Claims 1, 3 and 4, MURATA teaches negative active material for a rechargeable lithium battery (see [0014]), the negative active material comprising a composite of silicon (see silicon-comprising particles in [0020-0029]) and crystalline carbon (see artificial graphite particles in [0031-0040]). The Examiner notes that artificial graphite is defined as crystalline carbon in [0041] of the specification of the instant application.
MURATA teaches the silicon-containing particles having an average particle diameter more preferably 30 nm or more and 120 nm or less (see [0021]) which lies entirely within and largely overlaps, respectively, the claimed ranges of the silicon having an average particle diameter (D50) of about 10 nm to about 150 nm (instant claim 1) and about 40 nm to about 120 nm (instant claim 3), therein obviating, if not anticipating the ranges of the claims.
MURATA teaches the artificial graphite particles having D50 value being 5 µm to 35 µm (see [0039]) which reads on the claimed ranges of the crystalline carbon having an average particle diameter (D50) of about 5 µm to about 20 µm (instant claim 1) and about 5 µm to about 10 µm (instant claim 4) (see further Examples 2 and 3 having graphite particles with a D50 of 22.1 µm which lie substantially close to the endpoint 20 µm of instant claim 1). MURATA further teaches the aspect ratio of the artificial graphite particles being 1.5 to 6 (see [0040]) which overlaps the claimed range for the aspect ratio being about 4 to about 10 (instant claim 1). MURATA teaches there being a carbon coating of the silicon-containing particles and artificial graphite (see [0078-0080]) and that the amount of the carbon coating layer is preferably 5 mass % or more and 30 mass % or less which overlaps the claimed range of the amount of the amorphous carbon coating layer being greater than 20 wt% to about 60 wt% based on total 100 wt% of the negative active material. MURATA further teaches that the amount of the carbon coating layer can be adjusted by the blending quantity of the petroleum-based or coal-based pitch. As the claimed range overlaps the ranges disclosed in MURATA, a prima facie case of obviousness exists (see MPEP 2144.05 I, first paragraph).
MURATA further teaches the silicon-containing particles being 5 parts by mass or more and 30 parts by mass or less with respect to 100 parts by mass of the artificial graphite, more preferably 6 parts by mass or more and 25 parts by mass or less (see [0079-0080]) which partially overlaps the claimed range of the mixing ratio of the silicon and the crystalline carbon being a weight ratio of about 1:9 to about 9:1. Therefore as the claimed range of about 1:9 to about 9:1 overlaps the preferable range disclosed by MURATA, a prima facie case of obviousness exists (it is further noted that the more preferable range taught in MURATA of 6 parts by mass or more and 25 parts by mass or less with respect to 100 parts by mass of the artificial graphite also overlaps the range of the instant claims; see MPEP 2144.05 I, first paragraph).
Regarding the negative active material, MURATA is not specific to the particular aspect ratio of the resulting negative active material however discloses in FIG 1 an SEM image of the negative electrode material of Example 3. The SEM image provided in FIG 1 of MURATA was used to calculate the aspect ratio based on the length and width of the particle shown. The aspect ratio of the negative active material in MURATA is approximately 1.6 which lies within the claimed range of about 1 to about 2.5 and anticipates the claimed range. The Examiner would like to note that [0027] of the specification of the instant application allows for calculation of the aspect ratio from SEM photographic images.
                        
                            A
                            s
                            p
                            e
                            c
                            t
                             
                            R
                            a
                            t
                            i
                            o
                            =
                             
                            
                                
                                    7.2
                                     
                                    c
                                    m
                                
                                
                                    4.5
                                     
                                    c
                                    m
                                
                            
                            =
                        
                    1.6

    PNG
    media_image1.png
    400
    474
    media_image1.png
    Greyscale

Regarding Claim 8, MURATA teaches a rechargeable lithium battery comprising a negative electrode (see negative electrode sheet) having the negative active material of the present invention, a positive electrode (see positive electrode sheet) having positive active material and a non-aqueous electrolyte (see [0099-0101]). 
Response to Arguments
Applicant’s arguments filed 17 May 2022 with respect to claims 1, 3-4, and 8 have been considered. Applicant argues that the aspect ratio of artificial graphite particles of the Murata reference is irrelevant to the aspect ratio of the entire negative active material. The Examiner is persuaded by these arguments that the aspect ratio of artificial graphite particles be comparable to concluding the aspect ratio of the entire negative active material. Applicant further argues that Murata fails to teach or suggest the claimed subject matter, particularly claim 1, inter alia, “the negative active material has an aspect ratio of about 1 to about 2.5.” However, the Examiner respectfully disagrees and clarifies the negative active material being disclosed is silicon containing and graphite in Murata FIG 1 as meeting this limitation of the instant claims. The instant specification [0027-0029] discloses determining the aspect ratio from photographic images taken with CP-SEM, therefore, the SEM image provided in MURATA FIG 1 was used to calculate the aspect ratio of the negative active material taught in Example 3. The aspect ratio of the negative active material is about 1.6 which lies within the claimed range of about 1 to about 2.5 and anticipates the claimed range.
Further, the Applicant argues the silicon-containing particles in Murata are different from that of the instant application. However, the scope of the claim remains broad to particulars regarding the silicon-containing particles and fails to further limit from the teachings in Murata. Regarding the range of amorphous coating layer being about 20 wt% to about 60%, the Murata reference teaches there being a carbon coating of the silicon-containing particles and artificial graphite (see [0078-0080]) and the amount of the carbon coating layer being preferably 5 mass % or more and 30 mass % or less which substantially overlaps the claimed range, therefore the rejection is maintained. 
The Applicant further argues the negative active materials in which the amount of amorphous carbon coating layer being greater than about 20 wt% to about 60 wt% (Examples 11-14) all exhibited significant improvements in cycle life and expansion rate when compared to negative active material falling outside of the scope of the claims and that the claimed subject matter would not have been obvious. However, the Examiner notes that Examples 11-14 do not evidence unexpected results for the entire Claim 1 range of amorphous carbon coating layer being about 20 wt% to about 60 wt%. Rather, Examples 11-14 in Table 2 all show an amorphous carbon coating layer of 60 wt% based on a total 100 wt% of negative active material. Further, Examples 11-14 all show a single size for the average particle diameter of Si (D50) (100 nm) and a single size for the average particle diameter of artificial graphite (D50) (5 µm), however, the claimed ranges in Claim 1 are broader in scope, claiming an average particle diameter of Si (D50) of about 10 nm to about 150 nm and an average particle diameter of artificial graphite (crystalline carbon) (D50) of about 5 µm to about 20 µm. 
Though the Applicant argues Examples 11-14 exhibit significant improvements in cycle life and expansion rate, the examples are not commensurate in scope with the claims and the showing of unexpected results does not show results over the entire claimed range, therefore the rejection is maintained (see MPEP 716.02(d)).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1722

/ANCA EOFF/Primary Examiner, Art Unit 1722